                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                            4:18CR3066

      vs.
                                                            ORDER
SETH MOCK, MUBANGA CHONGO-
OFAFA,   and AILEEN KOGERA
NJOROGE,

                   Defendants.


      Defendant Mock has moved to continue the trial, (Filing No. 72), because
Defendant needs additional time to investigate this case and prepare for trial.
The motion to continue is unopposed by the government. Based on the showing
set forth in the motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 72), is granted.

      2)    The trial of this case is set to commence before the Honorable
            Richard G. Kopf, Senior United States District Judge, in Courtroom
            1, 100 Centennial Mall North, United States Courthouse, Lincoln,
            Nebraska, at 9:00 a.m. on March 2, 2020, or as soon thereafter as
            the case may be called, for a duration of ten (10) trial days. Jury
            selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to all defendants, the additional time arising as a result
            of the granting of the motion, the time between today’s date and
            March 2, 2020, shall be deemed excludable time in any computation
            of time under the requirements of the Speedy Trial Act, because
            although counsel have been duly diligent, additional time is needed
            to adequately prepare this case for trial and failing to grant additional
            time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1),
            (h)(6) & (h)(7). Failing to timely object to this order as provided under
     this court’s local rules will be deemed a waiver of any right to later
     claim the time should not have been excluded under the Speedy
     Trial Act.

November 26, 2019.

                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
